 Case 3:19-cv-00813-REP Document 17 Filed 12/18/19 Page 1 of 2 PageID# 189

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

CHURMA ECONOMICS
& ANALYTICS, LLC,

     Plaintiff,

v.                                              Civil Action No. 3:19cv813

RICHARD LOMBARDO,

     Defendant.

                                           ORDER

     Having         reviewed     the    PLAINTIFF'S      MOTION     FOR     EXPEDITED

DISCOVERY      (ECF No.     13},     the   PLAINTIFF'S MEMORANDUM OF LAW             IN

SUPPORT OF MOTION FOR EXPEDITED DISCOVERY (ECF No.                      14}, and the

DEFENDANT'S         BRIEF   IN     OPPOSITION      TO   PLAINTIFF'S       MOTION    FOR

EXPEDITED DISCOVERY (ECF No. 15}, the Court finds that:

     (1)      the applicable analytical construct in which to analyze

any request for expedited discovery is the so-called "reasonable,

or good-cause standard."             Attkisson v. Holder, 113 F. Supp. 3d 156,

161-62      (D.D.C.    2015}; Dimension Data N. Am.,          Inc. v. NetStar-1,

Inc., 226 F.R.D. 528, 531 (E.D.N.C. 2005); and

     ( 2}     the     applicable     analytical     construct     for   analyzing     a

motion for expedited discovery as outlined in Notaro v. Koch,                        95

F.R.D. 403 (S.D.N.Y. 1982} is inconsistent with the changes to the

Federal Rules of Civil Procedure respecting the district court's

responsibilities and powers in respect of discovery; 5 J. Moore et
                                                   .
al., Federal Practice & Procedure§ 26.121 (3d ed. 2011); Merrill

Lynch,   Periece,       Fenner   &   Smith v. O'Connor,     194 F.R.D.       618,   624

(N.D. Ill. 2000); and
 Case 3:19-cv-00813-REP Document 17 Filed 12/18/19 Page 2 of 2 PageID# 190

      (3)   the use of the reasonableness and good cause standard is

substantively   the   appropriate     analytical       tool    on   motions   for

expedited discovery because it more accurately frames the issues

presented by motions of      that     sort whether in cases           involving

anticipated preliminary motions or otherwise; and

      (4)   There is good cause shown for plaintiff to pose discovery

early and it is reasonable to do so; and the posed discovery is

reasonable in subject and scope and the requested deposition is

reasonable as well.

      It is therefore ORDERED the PLAINTIFF'S MOTION FOR EXPEDITED

DISCOVERY (ECF No. 13) is granted and that the defendant shall, by

December 30, 2019, respond to the discovery requests attached to

the   PLAINTIFF'S   MEMORANDUM   OF       LAW   IN   SUPPORT   OF    MOTION   FOR

EXPEDITED DISCOVERY (ECF No. 14) as Exhibit A, and counsel shall

agree upon a schedule to take the defendant's deposition, which

will be taken not later than January 15, 2020.

      It is further ORDERED that the facts and legal contentions

are adequately presented in the materials before the Court and

oral argument would not aid the decisional process.

      It is so ORDERED.


                                                  /s/
                                  Robert E. Payne
                                  Senior United States District Judge


Richmond, Virginia
Date: December 18, 2019


                                      2
